             Case 1:19-cv-02289-TFH Document 5 Filed 03/27/20 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                      )
 UNITED STATES OF AMERICA ex rel.                     )
 SCOTT GRUEL,                                         )
                                                      )
                 Plaintiff,                           )
                                                      )      Civil Action No. 19-2289 (TFH)
        v.                                            )
                                                      )           FILED UNDER SEAL
 HUNTINGTON INGALLS INDUSTRIES,                       )
 INC., et al.,                                        )
                                                      )
                 Defendants.                          )
                                                      )

               UNITED STATES’ NOTICE OF CONSENT TO DISMISSAL

       Relator has filed a Notice of Voluntary Dismissal of this action. Pursuant to the False

Claims Act, 31 U.S.C. § 3730(b)(1), the United States hereby notifies the Court that the Attorney

General consents to the dismissal of this action without prejudice to the rights of the United States

based on its determination that such a dismissal is commensurate with the public interest and that

the matter does not warrant the continued expenditure of government resources to pursue or

monitor the action based on currently available information.

       The United States requests that the Relator's Complaint, the Relator’s Notice of Voluntary

Dismissal, this Notice, the Court’s Order dismissing this action, and all subsequent filings in this

action be unsealed. The United States further requests that all other papers on file in this action

remain under seal because, in discussing the content and extent of the United States' investigation,

such papers are provided by law to the Court alone for the sole purpose of evaluating whether the

seal and time for making an election to intervene should be extended.            A proposed order

accompanies this notice.

                                             *   *    *
         Case 1:19-cv-02289-TFH Document 5 Filed 03/27/20 Page 2 of 5



Dated: March 27, 2020
       Washington, DC


                                     Respectfully submitted,

                                     JOSEPH H. HUNT
                                     Assistant Attorney General

                                     TIMOTHY J. SHEA, D.C. Bar #437437
                                     United States Attorney

                                     DANIEL F. VAN HORN, D.C. Bar #924092
                                     Chief, Civil Division, U.S. Attorney’s Office


                                     By:            /s/Paul A. Mussenden
                                           PAUL A. MUSSENDEN
                                           Assistant United States Attorney
                                           555 Fourth Street, NW
                                           Washington, DC 20530
                                           (202) 252-7874

                                     ANDREW J. MAO
                                     ALLISON CENDALI
                                     BRANDIE N. WEDDLE
                                     Attorneys, Commercial Litigation Branch
                                     P.O. Box 261, Ben Franklin Station
                                     Washington, DC 20044
                                     (202) 307-0278

                                     Attorneys for the United States of America




                                     -2-
             Case 1:19-cv-02289-TFH Document 5 Filed 03/27/20 Page 3 of 5



                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                       )
 UNITED STATES OF AMERICA ex rel.                      )
 SCOTT GRUEL,                                          )
                                                       )
                 Plaintiff,                            )
                                                       )       Civil Action No. 19-2289 (TFH)
        v.                                             )
                                                       )            FILED UNDER SEAL
 HUNTINGTON INGALLS INDUSTRIES,                        )
 INC., et al.,                                         )
                                                       )
                 Defendants.                           )
                                                       )

                                      [PROPOSED] ORDER

       Relator having filed a Notice of Voluntary Dismissal of this action and the United States

having filed its Notice of Consent to Dismissal, pursuant to the False Claims Act, 31 U.S.C.

§ 3730(b)(1), the Court rules as follows:

       IT IS ORDERED that,

       1.       This action is DISMISSED WITHOUT PREJUDICE as to the Relator and as to

                the United States;

       2.       The seal shall be lifted upon Relator’s Complaint, Relator’s Notice of Voluntary

                Dismissal, the United States’ Notice of Consent to Dismissal, this Order, and any

                subsequent filings in this case. All other contents of the Court's file in this action

                shall remain under seal and not be made public.

       SO ORDERED this _____ day of ___________, 2020.



                                                       ___________________________________
                                                       THOMAS F. HOGAN
                                                       United States District Judge
          Case 1:19-cv-02289-TFH Document 5 Filed 03/27/20 Page 4 of 5



To the Clerk: Please send copies of the foregoing Order to:

Paul A. Mussenden (Paul.Mussenden@usdoj.gov)
U.S. Attorney’s Office Drop Box in Clerk’s Office

Peter W. Chatfield
Claire M. Sylvia
Phillips & Cohen LLP
2000 Massachusetts Avenue
Washington, DC 20036
Tel: (202) 833-4578
Fax: (202) 833-1815
pchatfield@phillipsandcohen.com




                                            -2-
          Case 1:19-cv-02289-TFH Document 5 Filed 03/27/20 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 27th day of March, 2020, I caused a true and correct

copy of the foregoing to be served on Relator, through counsel, by first-class mail to:

                                        Peter W. Chatfield
                                         Claire M. Sylvia
                                      Phillips & Cohen LLP
                                  2000 Massachusetts Avenue
                                     Washington, DC 20036
                                       Tel: (202) 833-4578
                                pchatfield@phillipsandcohen.com



                                                  /s/ Paul A. Mussenden
                                                 PAUL A. MUSSENDEN
                                                 Assistant United States Attorney
                                                 555 Fourth Street, NW
                                                 Washington, DC 20530
